Citation Nr: 0301869	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  97-28 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for service-connected 
status postoperative left anterior cruciate ligament (ACL) 
reconstruction, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel

INTRODUCTION

The veteran had active service from June 1977 to October 
1983.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).  

The veteran's claim for an increased rating for a left knee 
disability was previously before the Board, and in an October 
1999 decision it was returned to the RO for additional 
development.  That development has been completed, and the 
claim is once again before the Board for appellate review.


FINDINGS OF FACT

1.	The veteran was notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The veteran's left knee disability is not shown to be 
productive of moderate recurrent subluxation or lateral 
instability.  

3.	Objective X-ray evidence of left knee arthritis is of 
record.

4.	The evidence in this case does not show an exceptional or 
unusual disability picture with respect to veteran's service-
connected left knee disability under consideration, so as to 
render impractical the application of the regular schedular 
standards.




CONCLUSIONS OF LAW

1.	The criteria for an evaluation in excess of 10 percent for 
status postoperative left anterior cruciate reconstruction 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2002).

2.	The criteria for a separate 10 percent evaluation for 
degenerative arthritis of the left knee have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2002).

3.  The assignment of an increased disability rating on an 
extraschedular basis is not warranted.  38 C.F.R. § 3.321(b) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (2002).  Regulations implementing the 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim was filed in March 1997 and remains 
pending.  The provisions of the VCAA and the implementing 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to a claimant describing 
evidence potentially helpful to the claimant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The veteran was informed in April 1997 and October 1998 
letters and rating decisions of the evidence needed to 
substantiate his claim, and he was provided an opportunity to 
submit such evidence.  Moreover, in a June 1997 statement of 
the case and supplemental statements of the case issued in 
June 1998, June 2000, and October 2002, the RO notified the 
veteran of regulations pertinent to increased rating claims, 
informed him of the reasons why his claim had been denied, 
and provided him additional opportunities to present evidence 
and argument in support of his claim.  

In a May 2001 letter, the veteran was informed of VA's duty 
to obtain evidence on his behalf.  The veteran was notified 
that VA would obtain all relevant service medical records, VA 
medical records, and reports of examinations or treatment at 
non-VA facilities authorized by VA.  In addition, VA would 
request other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received. 

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his increased rating 
claim.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran's service medical 
records have been received, as have VA outpatient treatment 
reports.  In addition, the veteran was afforded VA 
examinations in February 2000, June 2001 and September 2002, 
which will be addressed below.  The Board finds that all 
known and ascertainable medical records have been obtained 
and are associated with the claims file.  The veteran does 
not appear to contend that additional evidence which is 
pertinent to this claim exists and in correspondence received 
in May 2001, the veteran asserted that since 1984 his only 
left knee treatment had been at the VA Medical Center.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  The Board 
finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  The 
Board will accordingly proceed to a review of the merits of 
the issue on appeal.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West Supp. 1991); 38 C.F.R. Part 4 (2002).  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2002).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2002).  In addition, a disability rating may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential in determining the level of 
current impairment that the disability is considered in the 
context of the entire recorded history.  See 38 C.F.R. § 4.1 
(2002).  Finally, in cases where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2002) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2002).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (2002).  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. 
§ 4.45 (2002).

The veteran is currently assigned a 10 percent disability 
rating for status postoperative left ACL reconstruction under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2002).  The veteran contends that his left knee disability 
is more disabling than currently evaluated, and he has 
appealed for an increased rating.

Under Diagnostic Code 5257, the schedular criteria call for a 
10 percent disability rating for slight impairment of a knee 
manifested by recurrent subluxation or lateral instability.  
A 20 percent disability rating is warranted for moderate 
impairment, and a 30 percent disability rating is assigned 
for severe impairment.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2002).

Other diagnostic codes relating to knee disorders are 
Diagnostic Codes 5260 and 5261 (limitation of motion), 
Diagnostic Code 5256 (ankylosis of the knee), and Diagnostic 
Code 5262 (impairment of the tibia and fibula).

Arthritis, due to trauma, substantiated by X-ray findings 
will be rated as degenerative arthritis.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5010 (2002).

Degenerative arthritis, when established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2002).

VA Office of General Counsel provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).  

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West Supp. 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 
(2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

A VA hospitalization summary dated February 1997 to March 
1997 reflects that the veteran underwent ACL reconstruction 
on his left knee.  It was noted that his left ACL had been 
reconstructed 18 months prior but had recently become 
troublesome.  Following surgery, the left knee showed 
positive anterior drawer and Lachman's testing and range of 
motion was 0 to 140 degrees.  The veteran was subsequently 
transferred for rehabilitation, physical therapy, 
occupational therapy, and non-weightbearing status.  His 
discharge diagnosis was listed as status postoperative 
partial medial meniscectomy and dollar graft revision, ACL 
reconstruction.  

VA outpatient treatment reports dated March 1997 to July 1997 
are of record.  In March 1997, the veteran reported no major 
complaints, except for soreness of the left knee suture area.  
Range of motion testing revealed flexion to 100 degrees and 
extension to 0 degrees.  In June 1997, the veteran's left 
knee exhibited good strength and was rated 5/5.  No effusion 
or inflammation was seen, and Lachman's and anterior drawer 
tests were negative.  In July 1997, the veteran complained of 
increased instability.  Upon examination, his left knee 
exhibited a full range of motion.  No effusion or warmth was 
found and Lachman's and anterior drawer tests were positive. 

A July 1997 X-ray report reflected that the veteran had very 
early degenerative changes in the right knee joint.  No 
similar statement was made regarding the left knee.

The veteran was provided with a personal hearing in July 
1999.  He stated that his left knee strength had declined 
since his February 1997 ACL reconstruction.  He indicated 
that he had been issued a VA knee brace that he wore on a 
need basis, and stated that he used a cane for stability "at 
times."  He reported having tenderness with buckling and 
twisting of the knee when walking on icy surfaces.  While 
walking on normal surfaces, he indicated that he had to take 
his time, be careful, and concentrate.  He maintained that 
his left knee was as bad as his right in terms of 
symptomatology.  He complained of left knee pain, giving out, 
and hyperextension.  He asserted that he could not walk for 
more than 1-2 blocks, run, or stand in line.  He stated that 
he had to use caution when climbing stairs, and indicated 
that it hurt to put weight or pressure on his knee.  The 
veteran reported that he had worked as a truck driver for 6-7 
years until 1991 and had not been employed since that time.  
He stated that he had gained 70-80 pounds because he was 
unable to exercise due to his knee problem.  As for activity, 
the veteran stated that he grocery shopped and was able to do 
a little bit at a time.  

At his February 2000 VA examination for joint disorders, the 
veteran complained of left knee pain with cold weather, 
weather changes, and in the evening.  He stated that his knee 
swelled once per week and gave out when he walked on uneven 
pavement, approximately 2-3 times per month.  He reported no 
locking, fatigability, or lack of endurance as exercise was 
too painful.  He indicated that he had severe flare-ups once 
every 3-4 months that kept him from doing any normal 
activities.  He also asserted that he was unable to stoop 
without assistance to get up, unless he was able to hold onto 
something.  Upon examination, the veteran's range of motion 
testing revealed full extension to 0 degrees with no pain on 
flexion.  Flexion was 0 to 122 degrees with passive range on 
motion.  The left knee showed some crepitus, though no 
effusion or edema was seen.  A positive anterior drawer was 
noted with no additional instability.  Testing of the medial 
and lateral meniscus showed no redness, heat, or guarding of 
movement.  The veteran was able to walk on his toes and 
heels, with some pain while doing so.  He was also able to 
squat, but upon rising he required the assistance of his 
arms.  Ultimately, the veteran was diagnosed with a history 
of knee surgery and reconstruction with chronic intermittent 
pain and some change in the range of motion.  The examiner 
stated that the degree of pain complaints seemed somewhat 
exaggerated as there was no osteoarthritis of the left knee.  
Further, he commented that the left knee was "mildly 
unstable."  

A March 2000 X-ray report showed postoperative changes in the 
veteran's left knee.  Minimal osteoarthritic changes of the 
right knee joint were seen, though no similar comment was 
made regarding osteoarthritis in the veteran's left knee. 

The veteran was provided with a VA examination for joint 
disorders in June 2001.  The claims file was reviewed in 
conjunction with the examination.  The veteran stated that 
his left knee had chronic pain over the years with no 
specific increase in the last year.  He complained of 
occasional and intermittent swelling of the left knee, with 
weather changes slightly increasing the soreness.  He also 
reported that his left knee popped when he rose from a 
squatted or bent knee position.  He reported no current 
locking of the knee, but stated that his left knee had locked 
on one occasion 2 years prior.  He denied wearing a knee 
brace due to skin irritation.  Exacerbating conditions 
included standing for longer than 1/2 hour, the weather, and 
walking more than 1/2 block.  The examiner commented that there 
was no evidence that the veteran's range of motion has been 
affected by the exacerbating conditions, nor was his physical 
function impaired as his general level of activity was not 
high.  Upon examination, the veteran was able to squat with 
support to 110 degrees of flexion with a complaint of 
anterior pain when rising to a standing position.  Range of 
motion testing was full with extension to 0 degrees and 
flexion to 135 degrees with no pain.  Slight patellofemoral 
crepitus was seen, though patellar alignment was normal with 
no evidence of subluxation or lateral tracking.  Ligament 
examination demonstrated a 2+ positive Lachman test with a 
firm end-point and no varus or valgus laxity.  The examiner 
found no X-ray evidence of arthritis.  Ultimately, the 
veteran was diagnosed with ACL reconstruction, with revision, 
left knee.  It was noted that the veteran had evidence of 
residual ligament laxity in his left knee which would 
decrease function and could produce pain.  There was no 
evidence of malalignment of the knee or of degenerative 
osteoarthritis of the knee.  The examiner stated that there 
was no evidence that there would be change in range of motion 
during periods of flare-up with pain.  

The veteran was provided with a VA examination for joint 
disorders in September 2002.  The claims file was reviewed in 
conjunction with the examination.  At the outset, the veteran 
stated that his left knee disability had worsened over the 
past year with pain and occasionally swelling, particularly 
with weather change.  He maintained that the symptoms 
associated with his left knee were "much less" than those 
associated with the right.  He noted a feeling of insecurity 
with shifting and movements, but less than with the right 
knee.  Upon examination, left knee range of motion was to 0 
degrees extension and 135 degrees flexion.  Palpable crepitus 
and pain were associated with the right knee, but no similar 
complaints were referable to the left.  The veteran's left 
knee demonstrated 2+ positive Lachman's test, a trace pivot 
shift on the left, 0 valgus laxity at full extension, and 1+ 
valgus laxity at 30 degrees.  No varus laxity of the left 
knee was observed.  The examiner diagnosed the veteran with 
status-postoperative bilateral knee ACL reconstruction with 
degenerative arthritis, asserting that previous X-rays were 
suggestive of arthritis.  In an addendum and apparently after 
reviewing earlier films, the examiner stated that the recent 
X-ray was unchanged from prior films, but did show evidence 
of a mild degree of arthritis.  No progression of arthritis 
was seen.

A September 2002 X-ray was compared with the March 2001 X-ray 
report.  The examiner stated that left knee joint spaces at 
the medial and lateral compartments were fairly well-
preserved and unchanged from previous study.  Mild narrowing 
of the lateral articular space of the patella was 
demonstrated, though no significant patellar spur formation 
was seen.  No joint effusion was evidence.  No significant 
changes were seen compared to the prior X-ray report.  No 
comment was made as to arthritis or degeneration of the left 
knee. 

After applying the above criteria to the facts of this case, 
the Board concludes that the veteran is entitled to a 
combined 20 percent disability rating for his service-
connected left knee disability.  As will be more fully 
discussed below, the Board finds that since the evidence 
demonstrates objective X-ray evidence of arthritis in the 
left knee along with painful motion, a basis for a separate 
rating for arthritis based on painful motion under the 
provisions of 38 C.F.R. § 4.59 is in order.  See VAOPGCPREC 
9-98. 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

After having carefully considered the matter, the Board has 
reached the conclusion that, based on the veteran's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology, the veteran's left knee disability has been 
appropriately rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5257, impairment of the knee with recurrent subluxation or 
lateral instability.

The Board observes that the other diagnostic codes relating 
to knee disabilities are not for application in the present 
case.  Diagnostic Codes 5260 and 5261 are predicated upon 
loss of range of motion and the medical evidence of record 
reflects that the veteran's left knee has not been inhibited 
by any significant loss of range of motion.  March 1997 range 
of motion testing revealed extension to 0 degrees and flexion 
to 100 degrees.  The veteran's left knee range of motion did 
not worsen over time, and in June 2001 and September 2002, 
extension was to 0 degrees and flexion was to 135 degrees.  
In addition, there is no evidence that the veteran's left 
knee is characterized by ankylosis or impairment of the tibia 
and fibula.  Diagnostic Code 5257, which sets forth the 
schedular criteria for impairment of the knee based on 
recurrent subluxation or lateral instability is most 
appropriate in the present case as the veteran has complained 
of instability on several occasions and stated that he used a 
cane for stability at times. 

A rating in excess of 10 percent is not warranted under 
Diagnostic Code 5257 as the veteran's left knee disability is 
not shown to be manifested by "moderate" or "severe" 
recurrent subluxation or lateral instability.  The medical 
evidence of record contains no evidence of any severe pain, 
instability, or subluxation of the left knee.  Significantly, 
the veteran's left knee functional loss was characterized as 
"mildly unstable" by the February 2000 VA examiner as no 
instability was noted upon examination.  In addition, the 
June 2001 VA examiner found no evidence of subluxation or 
lateral tracking.  Although the Board is not necessarily 
bound by these characterizations, this is competent medical 
evidence and was the result of physical examination of the 
knee by physicians.  See 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  

The Board has been unable to identify evidence which 
indicates that the veteran's service-connected left knee 
disability is moderate to severe, or that an increased 
disability is approximated under the provisions of Diagnostic 
Code 5257. 

As noted above, separate disability ratings may be assigned 
for distinct disabilities resulting from the same injury so 
long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition.  See Esteban, supra.  VA's General 
Counsel has held that if a veteran has a disability rating 
under Diagnostic Code 5257 for instability of the knee, and 
there is also X-ray evidence of arthritis, a separate rating 
for arthritis could also be based on painful motion under 38 
C.F.R. § 4.59.  See VAOPGCPREC 9-98.  

It is under the provisions of this regulation that the Board 
finds that a separate 10 percent may be granted for the 
veteran's left knee disability based on X-ray evidence of 
arthritis.  The June 2001 VA examiner reviewed X-rays dated 
in May 2001 and found no evidence of arthritis in the 
veteran's left knee at that time.  However, the same examiner 
conducted the September 2002 VA examination and requested new 
X-rays to assess the degree and any progression of 
degenerative change.  He also indicated that the earlier 
films were suggestive of arthritis.  In an addendum and 
apparently, after comparing the more recent knee films with 
earlier ones, the VA examiner stated that the X-rays did, in 
fact, show a mild degree of arthritis.  Although not shown on 
each examination, the Board does note that on examination in 
February 2000, left knee pain was reported, and on 
examination in June 2001, the examiner noted that the 
residual ligament laxity would decrease function and cause 
pain in the left knee.  The Board thus finds that X-ray 
evidence of arthritis in the veteran's left knee along with 
painful motion has been presented so as to warrant an 
additional 10 percent rating under the provisions set forth 
in VAOPGCPREC 9-98.  Accordingly, the Board concludes that 
the veteran's left knee disability is more appropriately 
rated as a combined 20 percent disabling.

Lastly, In the August 1997 statement of the case, the RO 
concluded that an extraschedular evaluation was not warranted 
for the veteran's service-connected left knee disability.  
Since this matter has been adjudicated by the RO, the Board 
will consider the provisions of 38 C.F.R. § 3.321(b)(1) 
(2002).  See VAOPGCPREC 6-96.  Ordinarily, the VA Schedule 
will apply unless there are exceptional or unusual factors 
which would render application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  The veteran has not indicated, nor has he presented 
evidence to support the premise, that his service-connected 
left knee disability result in marked interference with 
employment as to render impracticable the application of the 
regular schedular standards.  The objective medical evidence 
demonstrates minimal limitation of motion without arthritis.  
Such impairment is contemplated in the 10 percent disability 
rating which has been assigned.  Loss of industrial capacity 
is the principal factor in assigning schedular disability 
ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. 
§ 4.1 specifically states: "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired]. 

In addition, there have not been recent hospitalizations for 
the veteran's left knee, and the clinical records, which have 
been reported above, do not indicate any unusual facet of the 
disability.  The Board has been unable to identify any other 
factor consistent with an exceptional or unusual disability 
picture, and the veteran has pointed to none.

In short, the veteran's service-connected left knee 
disability does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002).  Accordingly, an extraschedular 
evaluation is not warranted.

In summary, for the reasons and bases expressed above, the 
Board concludes that a separate 10 percent rating is in order 
for the veteran's degenerative arthritis of the left knee to 
be combined with the currently assigned 10 percent evaluation 
assigned the veteran's status postoperative left ACL 
reconstruction.  The veteran's appeal is granted to that 
extent.


ORDER

An evaluation in excess of 10 percent for status 
postoperative left anterior cruciate reconstruction is 
denied.

A separate 10 percent evaluation for degenerative arthritis 
of the left knee is granted subject to the laws and 
regulations governing the payment of monetary benefits. 




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

